DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 06/19/20.  Claims 1-20 are still pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7 and 9 recite the limitation "the unique identifier" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language only establishes an instance of a “unique device identifier” and does not appear to establish any first instance of a “unique identifier”, specifically; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.
Claims 15-20 recite the limitation "the device" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish any first instance of a “device”; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendall (2014/0250511).
Claim 1:  Kendall discloses a device, comprising:
a memory configured to store a unique device identifier associated with an authentication app(SSO ticket created by an SSO app after gaining access to its keys) [page 21, paragraphs 0290-0294]; and
a processor coupled to the memory and configured to provide an app extension framework that enables a native app to request, via an app extension associated with the authentication app, access to a service with which the native app is associated(create a background thread to handle requests for SSO login credentials) [page 22, paragraph 0295], the authentication app being configured to use the unique identifier to determine a security posture of the device and to grant or deny access to the service based at least in part on the security posture of the device(originating app checks if submitted hash from login ticket matches expected hash and passes the login credential back to requesting app when it is determined that requesting app has access to the OS keychain and is part of the same local app federation) [page 22, paragraphs 0296 & 0299-0300].
Claim 2:  Kendall discloses the device of claim 1, wherein the unique identifier is different from a device vendor-assigned primary device identifier of the device [page 15, paragraph 0161].
Claim 3:  Kendall discloses the device of claim 1, wherein the unique identifier comprises a device vendor-assigned primary device identifier of the device(access to keystore can be derived from and/or tied to a device’s DID or UDID) [page 15, paragraphs 0161 & 0163 | page 21, paragraph 0290].
Claim 4:  Kendall discloses the device of claim 1, wherein the authentication app is configured to determine the security posture of the device at least in part by using the unique identifier to query an access server with which the authentication app is associated(a tethered remote server or a local mini-SSO server implementation) [page 17, paragraph 0182 | page 18, paragraph 0195 | page 20, paragraph 0244].
Claim 8:  Kendall discloses the device of claim 1, wherein the app extension comprises a single sign-on extension [page 22, paragraph 0295].
Claim 9:  Kendall discloses the device of claim 1, wherein the unique identifier is different from a device vendor-assigned primary device identifier of the device and an operating system of the device prevents the authentication app from accessing a device vendor-assigned primary device identifier of the device(any data stored in the OS keychain is protected from access by unauthorized users/apps unless jailbroken/rooted) [page 17, paragraphs 0187-0188].
Claim 10:  Kendall discloses the device of claim 1, wherein the processor is further configured to route service access requests generated by the native app to the app extension associated with the authentication app [page 23, paragraph 0317].
Claim 11:  Kendall discloses the device of claim 1, wherein the security posture is based at least in part on data indicating whether the device has been compromised(determine if either or both, that the request app has proper access to the same shared space and that the it has the correct login ticket, are not true) [page 22, paragraph 0301 | page 23, paragraph 0317].
Claim 12:  Kendall discloses the device of claim 1, wherein the security posture is based at least in part on data indicating whether the service is permitted to be access via the device in a current context associated with the device [page 23, paragraph 0317].
Claim 13:  Kendall discloses the device of claim 1, wherein the authentication app is configured to grant access at least in part by providing to the native app a token or other access data to access the service(sends login credentials) [page 23, paragraph 0317].
Claim 14:  Kendall discloses the device of claim 13, wherein the authentication app receives token or other access data to access the service from an access server with which the authentication app is configured to communicate to determine the security posture of the device [page 23, paragraph 0317].
Claim 15:  Kendall discloses a method, comprising:
storing a unique identifier associated with an authentication app [page 21, paragraphs 0290-0294];
providing an app extension framework that enables a native app to request, via an app extension associated with the authentication app, access to a service with which the native app is associated [page 22, paragraph 0295], the authentication app being configured to use the unique identifier to determine a security posture of the device and to grant or deny access to the service based at least in part on the security posture of the device [page 22, paragraphs 0296 & 0299-0300].
Claim 16:  Kendall discloses the method of claim 15, wherein the authentication app is configured to determine the security posture of the device at least in part by using the unique identifier to query an access server with which the authentication app is associated [page 17, paragraph 0182 | page 18, paragraph 0195 | page 20, paragraph 0244].
Claim 20:  Kendall discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:
storing a unique identifier associated with an authentication app [page 21, paragraphs 0290-0294];
providing an app extension framework that enables a native app to request, via an app extension associated with the authentication app, access to a service with which the native app is associated [page 22, paragraph 0295], the authentication app being configured to use the unique identifier to determine a security posture of the device and to grant or deny access to the service based at least in part on the security posture of the device [page 22, paragraphs 0296 & 0299-0300].

Allowable Subject Matter
Claims 5-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Norman et al. (2009/0217367).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435